On the Merits.
[1] Regardless of the amended and supplemental petition, the suit was pending on the original petition and answer, which furnished a sufficient basis for the rule for alimony. Such a rule may be filed at the inception of the suit, or at any stage thereof, because the law declares that:
“If the wife has not a sufficient income for her maintenance during the suit for separation, the judge shall allow her a sum for her support, proportioned to the means of her husband.” Civil Code, art. 148.
We are of opinion that the judge a quo erred in dismissing the rule for alimony, and it is therefore ordered that the judgment appealed from be annulled, avoided, and reversed, and that this cause be remanded for further proceedings according to law on said rule for alimony; costs of this appeal to be paid by the defendant and appellee.